UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

KAREN E. BLAND-COLLINS, PH.D. )

Plaintiff, §

v. § Civil Case No. 09-0394 (RJL)

H()WARD UNIVERSITY, g

Defendant. § §F § l  D

> FEB t s 2014
MEMoRAN NIoN cgilr'i§' ll=l§i¢'ihg'i>i's'irl§ §§'"477 U.S. 317, 322 (1986). The court must
accept as true the evidence of`, and draw "all justifiable inferences" in favor of, the party
opposing summary judgment. Ana’erson v. Lz`berly Lobby, Inc., 477 U.S. 242, 255
(1986). A genuine issue exists where "the evidence is such that a reasonable jury could
return a verdict for the nonmoving party." Ia’. at 248.

ANALYSIS

Upon review of the parties’ pleadings, the entire record herein, and applicable law,
plaintiff has presented evidence sufficient to establish a prima facie claim for retaliation
under the FCA whistleblower protection provision. Plaintiff cannot, however, maintain
her claims for wrongful discharge or breach of implied contract. Accordingly,
defendant’s Motion for Summary Judgment is GRANTED in part and DENIED in part.

The FCA prohibits false or fraudulent claims for payment to the federal
govemment. See 31 U.S.C. § 3729(a). Plaintiff s whistleblower retaliation claim is

6

based on 31 U.S.C. § 3730(h), which "entitle[s an employee] to all relief necessary to
make that employee . . . whole" if the employee suffered retaliation as a result of lawful
acts taken in furtherance ofa suit under § 3730.3 See 31 U.S.C. § 3730(h). The
Congressional intent behind this provision "was to ‘assure those who may be considering
exposing fraud that they are legally protected from retaliatory acts."’ Unz`led States ex
rel. Yesucz’z`an v. Howard Um'v., 153 F.3d 731, 736 (D.C. Cir. 1998) (quoting S. Rep. No.
99-345, at 34, reprinted in 1986 U.S.C.C.A.N. at 5299).

To maintain a whistleblower retaliation claim, a plaintiff must establish "two basic
elements: (1) acts by the employee ‘in fiirtherance of a suit under § 3730-acts also
known as ‘protected activity’; and (2) retaliation by the employer against the employee
‘because of those acts."’ Um`ted States ex rel. Schwez`zer v. Oce N. V., 677 F.3d 1228,
1237 (D.C. Cir. 2012) (citing Yesudz'an, 153 F.3d at 736). Our Circuit has interpreted the
"protected activity" element broadly. At the time of the protected activity, the employee
need not have intended to bring, nor even been aware of the possibility of bringing, an
FCA claim. Schwez`zer, 677 F.3d at 1238. The appropriate inquiry is whether a plaintiff
was "investigating matters that ‘reasonably could lead’ to a viable False Claims Act
case." Yesua’z`an, 153 F.3d at 740 (intemal quotations and citation omitted).

The causation element of an FCA whistleblower claim turns on two issues: "(l)
did ‘the employer ha[ve] knowledge the employee was engaged in protected activity’;

and (2) was the employer’s adverse action against the employee ‘motivated, at least in

3 Under § 3730, an FCA civil action may be brought by the Attorney General or by a
private person. 31 U.S.C. §§ 3730(a)-(b).

part, by the employee’s engaging in [that] protected activity."’ Schwez'zer, 677 F.3d at
1238 (quoting Yesua’z`an, 153 F.3d at 736) (alteration in original)). As to the notice
requirement, "the kind of knowledge the defendant must have mirrors the kind of activity
in which the plaintiff must be engaged." Yesua’z`an, 153 F.3d at 742. But where the
employee’s "performance of [her] normal job responsibilities constitutes protected
activity," the employee "must ‘overcome the presumption that [she was] merely acting in
accordance with [her] employment obligations’ to put [her] employers on notice." See
Unz`ted States ex rel. Wz'llz'ams v. Martz'n-Baker Az'rcraft Co., 389 F.3d 1251, 1261 (D.C.
Cir. 2004) (quotations and citations omitted). An employee can overcome the so-called
Martz`n-Baker presumption by "acting outside her normal job responsibilities, notifying a
party outside the usual chain of command, advising [her employer] to hire counsel or
taking any [other] action which a factfinder reasonably could conclude would put [the
employer] on notice that litigation [was] a reasonable possibility." Schweizer, 677 F.3d
at 1239 (citations and quotations omitted).

Could a reasonable jury find that Howard discharged plaintiff because of lawful
acts she took in furtherance of an FCA suit conceming falsification of federally-funded
research‘? The answer is yes when the record is viewed in the light most favorable to
plaintiff. There remains a genuine dispute as to whether: (1) plaintiff engaged in
protected activity; (2) defendant was on notice; and (3) there was a causal nexus between
plaintiffs protected activity and her termination. First, a reasonable jury could conclude
that plaintiff s investigation and documentation of errors in the structured interview data

constituted protected activity. Second, with regard to the employer notice requirement

8

and the Martz`n-Baker presumption, there is a genuine dispute as to whether plaintiffs
activity went beyond the scope of the job she was hired to perform. Also relevant is
plaintiffs contention that she stressed to Fleming on numerous occasions that ignoring
the errors would constitute unlawful research misconduct. Third, with regard to the
causal nexus requirement, plaintiff vigorously disputes defendant’s contention that
plaintiff voluntarily resigned after missing intemal deadlines for her research paper.
Accordingly, defendant’s Motion for Summary Judgment is DENIED as to plaintiffs
FCA whistleblower claim.

Plaintiff cannot, however, maintain her pendent wrongful discharge claim under
District of Columbia law where the FCA contains an alternative remedy for the
retaliation she alleges. As our Circuit has noted, "the District’s own common law
extinguishes [a wrongful discharge claim] when the statute giving rise to the public
policy at issue contains an alternative remedy." Kassem v. Washington Hosp. Ctr., 513
F.3d 251, 255 (D.C. Cir. 2008) (emphasis in original) (affirming dismissal of a wrongful
discharge claim where an employee failed to pursue the administrative remedy provided
by the Energy Reorganization Act, 42 U.S.C. § 5851). This rule applies to a wrongful
discharge claim based upon the whistleblower protections of the FCA. See Elemary v.
Philipp Holzmann A.G., 533 F. Supp. 2d 116, 135~36 (D.D.C. 2008). Here, plaintiffs
wrongful discharge claim fails because the FCA provides her an alternative remedy for
the discrimination she alleges. Accordingly, defendant’s Motion for Summary Judgment
is GRANTED as to plaintiffs wrongful discharge claim.

With respect to her claim of breach of implied contract, plaintiff concedes that she

9

was "expressly informed that her offer of appointment was not a contract or a promise of
continued employment." Def.’s Facts 11 9; Pl.’s Facts 11 9. Upon commencement of her
employment, plaintiff also executed an acknowledgment form confirming her status as an
"at-will" employee and disclaiming any express or implied contractual rights to
continued employment. Def.’s Facts 11 10; Pl.’s Facts 11 10. Plaintiff does not present any
argument or otherwise oppose defendant’s arguments with respect to this claim.
Accordingly, defendant’s Motion for Summary Judgment is also GRANTED as to
plaintiffs breach of implied contract claim.
CONCLUSION
F or all the foregoing reasons, defendant’s Motion for Summary Judgment is

DENIED with respect to plaintiffs FCA whistleblower claim. Defendant’s Motion for
Summary Judgment is GRANTED with respect to plaintiff s claims for wrongful
discharge and breach of implied contract. An Order consistent with this decision

accompanies this Memorandum Opinion.'

l

RICHA}LD-J’. LEoN
United States District Judge

10